 1   DEOS LAW, PC
     Linda Deos (SBN 179170)
 2   Deoslawyer@gmail.com
     770 L Street, Suite 950
 3   Sacramento, CA 95814
     Tel.: (916) 442-4442
 4   Fax: (916) 583-7693

 5   John B. Keating (SBN 148729)
     JohnKeating@protonmail.com
 6   236 West Portal Avenue #851
     San Francisco, CA 94127
 7   Tel.: (650) 851-5900
     Fax: (650) 851-5912
 8
     LAW OFFICES OF CRAIG DAVIS
 9   Craig Davis (SBN 268194)
     cdavis@craigdavislaw.com
10   912 Cole Street, Suite 102
     San Francisco, CA 94117-4316
11   Tel.: (415) 857-5820
     Fax: (415) 795-4595
12
     Attorneys for Plaintiff
13   Antonio A. Lopez
14

15
                                      UNITED STATES DISTRICT COURT
16
                                      EASTERN DISTRICT OF CALIFORNIA
17

18

19   ANTONIO A. LOPEZ,                              Case No.: 2:16-cv-02205-TLN-KJN

20                       Plaintiff,                 JOINT STIPULATION AND ORDER OF
                                                    DISMISSAL WITH PREJUDICE OF THE
21           v.                                     ENTIRE ACTION
22   PRE-EMPLOY.COM, INC.,                          Complaint Filed:   September 15, 2016
23                                                  Trial Date:        Vacated
                         Defendant.
24                                                  Assigned To:       Hon. Troy L. Nunley

25

26

27

28
 1             IT IS HEREBY STIPULATED by Plaintiff Antonio A. Lopez (“Plaintiff”) and Defendant

 2   Pre-employ.com, Inc. (“Pre-employ”) (collectively, the “Parties”), by and through their respective

 3   counsel of record:

 4             1.     At the Settlement Conference with Magistrate Judge Carolyn K. Delaney on October

 5   1, 2018, the Parties settled this case and were ordered to file dispositional documents by November 1,

 6   2018. (ECF 48). That deadline was later extended to January 14, 2019. (ECF 53, 55).

 7             2.     After learning that Plaintiff had recently filed a bankruptcy petition—thereby making

 8   the proceeds from the settlement of this case property of the bankruptcy estate—Plaintiff’s counsel

 9   sought a further extension of time to file dispositional documents. (ECF 56, 57).

10             3.     On February 1, 2019, the Bankruptcy Court authorized the nunc pro tunc

11   employment of Plaintiff’s counsel of record in this case as Special Purpose Counsel to the bankruptcy

12   estate.

13   (E.D. Cal., Case 18-14415-A-7, ECF 35).

14             4.     On March 23, 2019, the Bankruptcy Court approved the Parties’ settlement

15   agreement in this case. (E.D. Cal., Case 18-14415-A-7, ECF 49).

16             5.     Pursuant to FRCP 41(a)(2), the Parties now request an order from this Court that this

17   entire action be dismissed with prejudice.

18             IT IS SO STIPULATED.

19

20

21

22

23

24

25

26

27

28
                    JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE                               2
                                    Case No. 2:16-CV-02205-TLN-KJN
 1   Dated: March 28, 2019                   LAW OFFICES OF CRAIG DAVIS

 2                                           /s/ Craig Davis
                                             Craig Davis
 3                                           LAW OFFICES OF CRAIG DAVIS
                                             Attorney for Plaintiff, Antonio A. Lopez
 4

 5   Dated: March 28, 2019                   ROPERS, MAJESKI, KOHN & BENTLEY
 6
                                             /s/ Lawrence Borys (as authorized on 3/28/2019)
 7                                           Lawrence Borys
                                             ROPERS, MAJESKI, KOHN & BENTLEY
 8                                           Attorney for Defendant, Pre-employ.com, Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE                     3
                                Case No. 2:16-CV-02205-TLN-KJN
 1         IT IS SO ORDERED.

 2

 3   Dated: March 28, 2019

 4                                                    Troy L. Nunley
                                                      United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE              4
                                Case No. 2:16-CV-02205-TLN-KJN
